Citation Nr: 9906506	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought.  The veteran 
served on active duty from December 1941 to October 1945, and 
has been certified as a prisoner-of-war of the Japanese 
government from December 1941 to September 1945. 


REMAND

Upon preliminary review of the case, the Board notes that, in 
his January 1997 substantive appeal as to the claim for 
increase herein at issue, the veteran indicated that he had 
received most of his medical treatment for PTSD from the VA 
Medical Center (VAMC) in Iowa City, Iowa, although the record 
does not now include any records of VA treatment involving 
PTSD.  As well, the Board notes that the record contains a 
September 1997 deferred rating decision, wherein it was 
determined that, prior to further rating of the veteran's 
PTSD, VA personnel were to request the veteran's treatment 
records for his PTSD from the Iowa City VAMC for the period 
from September 1995 to the present.  Such request appears to 
have been made in early October 1997, but a response from the 
medical facility is not on file, nor were any records of any 
such treatment thereafter entered into the veteran's claims 
folder.

In this regard, the United States Court of Appeals for 
Veterans Claims has held that VA has constructive knowledge 
of documents generated by VA medical facilities even if the 
said records were not physically part of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In a precedent 
opinion, the VA General Counsel has held that when a decision 
is entered on or after July 21, 1992, a failure to consider 
records which were in VA's possession at the time of that 
decision, although not actually in the record before the RO, 
may constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  The date, July 21, 1992, 
was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
As such, it is necessary to ensure that either the veteran's 
treatment records from the Iowa City VAMC are obtained, or 
that the record on appeal contains documentation indicating 
that such records are nonexistent or otherwise unavailable.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
and obtain information with respect to 
the specific dates of treatment of his 
PTSD at the Iowa City VAMC.  
Subsequently, the RO should attempt to 
obtain these records.  If the search for 
these records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility indicating that these records 
were not available.

2.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim in light of any 
additional evidence.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals




